                             IN TBE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WISCONSIN

      IAN HUMPHREY,

               Plaintiff,
                                                              Case No. 16-cv-370-jdp
         V.

     TRANSUNION, LLC, NAVIENT SOLUTIONS,
     INC., EQUIFAX INFORMATION SERVICES LLC,
     and EXPERIAN INFORMATION SOLUTIONS,
     INC.,

              Defendants.


                              AMENDED JUDGMENT IN A CIVIL CASE


              IT IS ORDERED AND ADJUDGED that judgmeiit is entered in favor of

    plaintiff Ian Humphrey against defendant Navient Solutions, Inc., awarding

    compensatory damages in. the amount of $180,000 in .accordance with the jury's

\
    verdict on Humphrey's
                  .
                          claim under 15 U.S.C.     §   168Is-2 that Navient failed to

    reasonably investigate disputes that Humphrey's accounts under the Federal Family

    Education Loan Program were inaccurately identified as past due in December 2012

    and from July 2013 to December 2013. In all other respects, judgment is entered in

    favor of N avient.
Judgment in a Civil Case                                                      Page2



         IT IS FURTHER ORDERED AND ADJUDGED that Humphrey's claims

against defendants Transunion, LLC, Equifax Information Services LLC, and Experian

Information Solutions, Inc. are disn1issed.


Approved as to form this       ;rrff .day of January, 2020.


James.Peterson
District Judge


 f?~O~
Peter Oppeneer
                           7
                                                       Date
Clerk of Court
